Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 13-17 are pending and examined on the merits in the present office action. 

Drawings
The petition to accept colored drawings has been granted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the limitation ‘Westminster’ and a deposit number, but there is no art accepted meaning for the name, and the deposit has not been perfected. Perfecting the deposit overcomes this issue.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to plants, seeds, and methods of using said plants and seeds of lettuce variety Westminster. 
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  It is noted that Applicant has deposited seeds for Westminster with NCIMB Accession No 43107 [0137] according to the Budapest Treaty, but there is no indication that the deposit has been made and accepted under the Budapest Treaty, and there is no affirmative statement in the specification that all restrictions upon availability to the public will be irrevocably removed upon issuance for the enforceable life of the patent.  See page 31 of the specification, for example.
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent or a statement that all requirements under 37 CFR 1.801-1.809 have been complied with would satisfy the deposit requirement made herein.  
Currently, there are seven Budapest Treaty International Depositary Authorities (IDAs) that accept seeds for deposit. Of those seven, the American Type Culture Collection (ATCC), which is one of the largest IDAs, has in the past, required 2,500 seeds for deposit. Effective January 1, 2019, ATCC reduced the number of seeds required for patent seed deposits to 25 packets of 25 seeds for deposit, for a total of 625 seeds. It should be noted, however, that although a deposit of 625 seeds is compliant for submission to ATCC, other IDAs may have different minimum requirements. Accordingly, any depositor should confirm that the number submitted to a specific IDA complies with that IDA’s requirements for seed deposits.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
irrevocably removedupon granting of the patent for the enforceable life of the patent in accordance with 37 CFR § 1.808(a)(2);(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification.  See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.

Claims 1-10 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to a lettuce plant of variety Westminster, a plant having all the morphological and physiological characteristics of Westminster, and methods of making or using the variety in breeding practices. 
The Applicant describes lettuce variety Westminster as a crisphead-type having black seeds, absent margin color, dark intensity, absent anthocyanins, and medium bolting class. 
The art recognizes that many of these traits provided are not only relative to a comparison plant but also environmentally controlled. For example, US PGPub 20170251622 describes “Damion” as having a head size of “medium”; however, in instant Table 1, “Damion” is described as having a “medium to large” head size. Additionally, a side-by-side comparison of traits provided for lettuce variety “Parris Island” shows the variability in the traits: 
Lettuce Traits
Parris Island
Parris Island
US Patent No

8,389,810
8,772,578
Seed color
White
White
Cotyledon Shape
Spatulate
Intermediate
Rolling
 
Slight
Absent
Cupping
 
Uncupped
Uncupped
Fourth Leaf Basal Mar.
Coarsely Dentate
Finely Dentate
Fourth leaf Margin
Entire
Entire
Undulation
Flat
Flat
Green Color
RHS137A
RHS137A

Absent
Absent
Margin Incision Depth
Absent/Shallow
Absent/Shallow
Margin Indentation
Entire
Shallowly Dentate
Apical Margin Undul.
Absent/Shallow
Absent/Shallow
Leaf size
 
Large
Large
Glossiness
Moderate
Moderate to Dull
Blistering
 
Moderate
Moderate
Thickness
Thick
Intermediate to Thick
Head Shape
Elongate
Elongate
Head Size
Large
Large
Head Firmness
Firm
Firm
Butt Shape
Rounded
Rounded
Midrib
 
Prominently Raised
Prominently Raised

 
Additionally, Sinclair et al (US Patent 10,582,681) disclose instant variety Westminster and further show that characteristics such as head filing percentage, head diameter, core length, and head weight vary considerably between trials (Table 9B). In the case, of head weight, as much as a 40% variance is exhibited between the trials. Similarly, head filing varies from as low as 70% to as high as 95%, and core lengths varies by 25%. Sinclair et al teach that 3 of the trials were performed at the same location where as trial #2 was performed at a different location. However, it is noted that the greatest difference in the traits was actually exhibited between trials that were performed at the same location. Therefore, clearly the phenotype of lettuce is substantially affected by environment and growing conditions even within the same environment. 
Thus, for the variety to be adequately described so as to place the public on notice of the scope of the claimed invention, the Applicant must provide enough non-varying traits to distinguish the variety from others in the prior art. 
See for example, US Patent No. 8,389,810 (issued 5 March 2013) cols. 8-9 (Tables 1-4) in which numerous characteristics for the claimed variety have been described. This is an 
As shown, the only physical traits that the Applicant has provided that are not relative to a comparison plant, artisan subjective, or environmentally controlled are plant-type (crisphead), seed color (black), and presence of anthocyanin (absent). However, these limited traits do not adequately distinguish the variety from others in the prior art. Thus, a practitioner would not be able to determine if any particular lettuce plant is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention.
Additionally, it is noted that new disease races are identified, and thus, the characterized pattern of disease will change as new races are discovered. Additionally, as the growing environment changes, the disease resistance pattern will change. However, this does not render the old plant new or different solely because it was discovered to be resistant to a previously unidentified disease or pest. See MPEP 2112, “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”, and MPEP 2112.02 “The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating”.’
Thus, while the disease and pest resistance related traits aid in the description of the variety, they do little to distinguish the plants from prior art plants (without a side-by-side comparison in the same environment).  Furthermore, the prior art is does not have a standard for disclosing the traits. For example, Applicant’s Specification states that Westminster is resistant to downy mildew races Bl:16, 17, 20-27, 29, and 31, while susceptible to Bl:30 (pg. 22). Thus, based on the Specification, Westminster may be susceptible to the other races (such as 1-15, 18-19, and 28) or it may not have been tested or this may not represent a distinguishing characteristic in the view of the Applicant.  However, in a seed catalog, the Applicant discloses that Westminster exhibits resistance to races Bl:16-29, 32, 34, and 36. Additionally, the Specification discloses that Westminster is resistant to corky root rot and susceptible to Nasonovia, whereas the seed catalog is silent with respect to these diseases. Thus, resistance traits are not uniformly disclosed, vary based on the environment, and cannot be solely relied upon to provide an adequate description to place the public on notice of the scope of the claimed invention and to distinguish the instant plants from prior art and future plants for infringement. 
Additionally, it is noted that the Applicant has not provided the breeding history for plants of variety ‘Westminster’, and thus, it is unknown whether this plant is genetically different from another plant or is related to any other plants of the prior art, or even the other plants in the Applicant’s own Specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-10 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knerr (US Patent 8,809,633; issued 19 August 2014).

As discussed above, the Applicant has not disclosed the breeding history of Westminster, and therefore, a prior art search can only be completed on the limited number of morphological and physiological characteristics provided. Additionally, as discussed above, many of these traits are environmentally controlled, and thus, are unreliable for distinguishing the claimed plants from prior art plants. 
Knerr discloses crisphead lettuce variety Champion, which shares all of the non-environmentally controlled traits as well as many of the variable characteristics as instant Somerset including plant type (crisphead), seed color (black), lack of anthocyanins, and additional characteristics including medium green leaves, slight blistering, large head size, and moderate bolting (normal?) (Table 1). Champion is also resistant to downy mildew BL 1-20, 22-25, and 28 as well as to corky root rot (col. 5, lns. 53-59)
Knerr discloses plants, plant parts, and seeds of “Champion” (claims 1 and 2); tissue culture of cell from said plant (claim 3); a lettuce plant regenerated from said tissue culture (claim 4); a method for producing a lettuce seed comprising crossing a plant of “Champion” with a second plant (inclusive of selfing and outcrossing) (claim 5); a plant and seed made by the method (inclusive of F1 hybrids) (claims 6-7); a method of introducing a desired trait into Champion by crossing a plant of Champion with a second plant that comprises the desired trait followed by selection and backcrossing to Champion and plants produced by the method (claims 20-21)
Accordingly, Knerr anticipates the claimed invention.

and (ii) responding the 105 Request below, and (iii) amending the Specification to include additional distinguishing characteristics for variety Somerset. 

Claim(s) 1-10 and 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinclair et al (US Patent 10,582,681; issued 10 March 2020; originally filed 2 March 2017 and benefit of priority to 2 March 2016).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Sinclair et al disclose lettuce variety “Westminster” – see Table 9B. Sinclair compares the growth of Westminster heads to those of varieties Pueblo and Henderson. For example, Table 9B discloses Westminster as having an average head filing of 83.75%, head diameter of 5.95 in, core length of 1.45 in, and head weight of 17.38 lbs.  Westminster is further taught to have a leaf color of RHS 146 C (Table 10). 

With regards to claim 10, there is no requirement that the plant be the product of an outcross, and therefore, the crossing of Westminster with itself (which is necessary to produce progeny of Westminster required for planting seeds grown in the different trials) would produce a plant having Westminster as a parent. Therefore, Sinclair having disclosed seeds and plants of Westminster (which are necessarily produced by crossing the plant with itself as it is inbred), Sinclair meets the claim limitation. 
With regards to claim 14, the instant Specification defines “tissue culture” as “a composition containing isolated cells of the same or a different type or a collection of such cells organized into parts of a plant” [0128]. Sinclair discloses a composition of cells as both parts of the plant (leaves or head for example) as well as part of the whole plant (Tables 9B and 10).  
With regards to claims 16-17, while Sinclair does not explicitly disclose methods of breeding Westminster, these methods of making the product are anticipated by the product itself. Since the outcome of a given cross between two different plants is unpredictable, to make an inbred plant seed, one necessarily crosses a plant of the variety with itself to produce seed. Humans lit fires for thousands of years before realizing that oxygen is necessary to create and maintain a flame. The first person to discover the necessity of oxygen certainly could not have obtained a valid patent claim for “a method of making fire by lighting a flame in the presence of oxygen.” Even if prior art on lighting fires did not disclose the importance of oxygen and one of ordinary skill in the art did not know about the importance of oxygen, understanding this law of nature would not give the discoverer a right to exclude others from practicing the prior art of making fires (EMI Group North America, Inc. v. Cypress Semiconductor Corp. (268 F.3d 1342) (Fed. Cir. 2001)). Therefore, while Sinclair is silent with respect to crossing Westminster with itself to make Westminster seed, which was then grown for the field trials, this method is anticipated by the product (Westminster) which must be produced by crossing Westminster with itself to produce seed which is capable of growing. 
Therefore, Sinclair anticipates the claimed invention. 
Conclusion
Claims 1-10 and 13-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/Ashley K Buran/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        

ATTACHMENT TO OFFICE ACTION
Request for Information under 37 CFR § 1.105

	Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming plants and seeds of lettuce variety Westminster but is silent with respect to any breeding history  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
 (i) Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include the all the designations/denominations used for the original parental lines.
b) Information should also include information pertaining to the public availability of the original parental lines and instantly claimed plants and seeds.
c) The breeding method used should be set forth such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.

	f1) Were any of Westminster, Somerset, or Henderson developed through the same initial cross? If so, what is the filial generation difference between the plants? Furthermore, if so, Applicant should provide a side-by-side comparison of the morphological and physiological characteristics of the two plants to show the distinguishing characteristics. Without such a comparison, the true uniqueness cannot be determined.
g) Are there other tradenames associated with the variety? If so, please set forth the alternative names used to describe the variety. 

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
	In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first 
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office Action.  A complete reply to the enclosed Office Action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662